        Case 2:13-cv-04894-CMR Document 106 Filed 04/01/19 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
DAVID BURGOS,                                   :
                                                : CIVIL ACTION
                            Plaintiff,          : No. 13-4894
                                                :
       v.                                       :
                                                :
CITY OF PHILADELPHIA, et al.,                   :
                                                :
                            Defendants          :
                                                :

                                         ORDER

       AND NOW, this _________ day of __________________, 2019, upon consideration of

the Defendants the City of Philadelphia, Louis Giorla, John Delaney, and Michele Farrell’s

Motion for Summary Judgment, it is HEREBY ORDERED that the motion for summary

judgment is GRANTED and that all of Plaintiff’s claims as to Defendants the City of

Philadelphia, Louis Giorla, John Delaney, and Michele Farrell are DISMISSED with prejudice.



                                                        BY THE COURT:



                                                        ____________________________
                                                        CYNTHIA M. RUFE, J.
        Case 2:13-cv-04894-CMR Document 106 Filed 04/01/19 Page 2 of 7




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   :
DAVID BURGOS,                      :
                                   : CIVIL ACTION
                     Plaintiff,    : No. 13-4894
                                   :
     v.                            :
                                   :
CITY OF PHILADELPHIA, et al.,      :
                                   :
                     Defendants    :

 DEFENDANTS THE CITY OF PHILADELPHIA, LOUIS GIORLA, JOHN DELANEY,
      AND MICHELE FARRELL’S MOTION FOR SUMMARY JUDGMENT

       Defendants the City of Philadelphia, Louis Giorla, John Delaney, and Michele Farrell

(“City Defendants”), by and through the undersigned counsel, move for summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure and this Honorable Court’s Policies

and Procedures.

I.     ISSUES AND SUBISSUES

       1.     Plaintiff has failed to establish a constitutional violation under either the First or

Fourteenth Amendment.

              a. The Fourteenth Amendment prohibits conditions of confinement that amount

                  to punishment. Bell v. Wolfish, 441 U.S. 520, 534–35 (1979). That Plaintiff

                  was triple-celled, alone, is insufficient to establish a constitutional violation.

                  Plaintiff has adduced no record evidence to support that the conditions of his

                  confinement was not rationally related to addressing a high prison population.

              b. To establish a First Amendment Retaliation claim, a plaintiff must

                  demonstrate (1) the he engaged in protected activity, (2) that the defendant

                  responded with retaliation, and (3) that the protected activity was the cause of
        Case 2:13-cv-04894-CMR Document 106 Filed 04/01/19 Page 3 of 7




                  the retaliation. Estate of Smith v. Marasco, 318 F.3d 497, 512 (3d Cir. 2003).

                  Plaintiff has adduced no record evidence to support his allegation that

                  Defendants responded with retaliation causally linked to his grievances.

       2.     Plaintiff has failed to establish sufficient personal involvement of the individual

City Defendants in the alleged wrongdoing that forms the basis of any of his claims.

              a. A plaintiff must establish the personal involvement of a defendant in a § 1983

                  suit. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Plaintiff has

                  been unable to adduce evidence beyond mere speculation that Defendants

                  Commissioner Giorla, Warden Delaney, or Warden Farrell, were personally

                  involved in any of the alleged wrongdoing that is the basis for Plaintiff’s

                  Fourteenth Amendment and First Amendment claims.

              b. To prove conversion, a plaintiff must show that the defendant intentionally

                  exercised control over the chattel in question and deprived the plaintiff of his

                  use or possession of it. E.g., Kennedy v. Consol Energy Inc., 116 A.3d 626,

                  637 (Pa. Super. 2015). In addition, a government official is immune from

                  intentional torts unless a plaintiff can show the government official acted with

                  actual fraud, actual malice, or willful misconduct. See 42 Pa. Cons. Stat. §§

                  8541, 8545, 8550.      Plaintiff has introduced no evidence that Defendant

                  Warden Delaney (nor any other defendant) acted, much less acted with the

                  requisite intent, sufficient to maintain a conversion claim.

       3.     Plaintiff has failed to exhaust his administrative procedures as required by the

Prison Litigation Reform Act (PLRA) to maintain his Fourteenth Amendment or First

Amendment claims. A prisoner bringing a § 1983 suit must exhaust “such administrative


                                                2
        Case 2:13-cv-04894-CMR Document 106 Filed 04/01/19 Page 4 of 7




remedies as are available.” 42 U.S.C. § 1997e(a); see Lock v. Nash, 150 F. App’x 157, 159 (3d

Cir. 2004). The inmate must follow the procedural requirements of the prison grievance system,

including by availing himself of all appeal opportunities. See id. Plaintiff has failed to introduce

evidence into the record that he exhausted the administrative requirement, specifically because:

               a. there is no support in the record that Plaintiff appealed any grievance, as was

                   available to him pursuant to Philadelphia Prison System (PPS) Policy 3.F.10;

               b. Plaintiff’s purported grievances are not limited to one issue, as required by

                   PPS Policy 3.F.10;

               c. Plaintiff’s purported grievances seek monetary compensation which the prison

                   is not authorized to provide;

               d. Plaintiff’s purported grievances do not address his alleged back, neck, or wrist

                   injuries, or their alleged causes; and

               e. Plaintiff’s purported grievances do not allege inadequate medical care.

       4.      Plaintiff cannot recover compensatory damages pursuant to § 1997e(e) of the

PLRA for his Fourteenth Amendment or First Amendment claims because he has failed to

introduce record evidence that he suffered more than de minimis injuries. “No Federal civil

action may be brought by a prisoner . . . for mental or emotional injury suffered while in custody

without a prior showing of physical injury . . .” § 1997e(e). Under the PLRA, an inmate must

show more than a de minimis physical injury. Mitchell v. Horn, 318 F.3d 523, 533 (3d Cir.

2003). Plaintiff has introduced no record evidence to sufficiently support his alleged injuries,

much less that these alleged injuries were more than de minimis.

       5.      Plaintiff cannot recover against Defendant the City of Philadelphia because he has

not adduced sufficient record evidence of an unconstitutional policy or custom that was the


                                                   3
         Case 2:13-cv-04894-CMR Document 106 Filed 04/01/19 Page 5 of 7




moving force behind his alleged harms. A municipality can be held liable if its employees acted

pursuant to a government policy or custom. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978). The City of Philadelphia’s triple-celling cannot, alone, form the basis of an

unconstitutional policy or custom. Plaintiff has adduced no record evidence to demonstrate

policies or customs that caused the alleged harms he premises his First Amendment or

Fourteenth Amendment claims on, much less that any policy or custom was the moving force of

these harms.

       6.      Plaintiff’s conversion claim is barred by high official immunity. High official

immunity insulates high-ranking public officials from acts taken in the course of their official

duties. Feldman v. Hoffman, 107 A.3d 821, 826 (Pa. Commw. 2014). Because Defendant

Warden Delaney (like the other defendants) is a high-ranking public official he is absolutely

immune from a conversion tort arising from his official duties.

II.    ABSENCE OF LEGALLY SUFFICIENT EVIDENTIARY BASIS

       Pursuant to Federal Rule of Civil Procedure 11, the undersigned counsel affirms that

there is no legally sufficient evidentiary basis to support Plaintiff’s claims against the Defendants

with respect to the issues set forth above.

III.   STATEMENT OF STIPULATED MATERIAL FACTS

       A Statement of Stipulated Material Facts is attached hereto.

IV.    RELIEF REQUESTED

       For the foregoing reasons, the City Defendants respectfully request this Court grant their

motion for summary judgment and enter judgment in favor of the City Defendants.




                                                 4
        Case 2:13-cv-04894-CMR Document 106 Filed 04/01/19 Page 6 of 7




Date: April 1, 2019                       Respectfully submitted,

                                           /s/ Andrew F. Pomager
                                          Andrew F. Pomager
                                          Assistant City Solicitor
                                          Pa. Attorney ID No. 324618
                                          City of Philadelphia Law Department
                                          1515 Arch Street, 14th Floor
                                          Philadelphia, PA 19102
                                          215-683-5446 (phone)
                                          215-683-5397 (fax)
                                          andrew.pomager@phila.gov




                                      5
        Case 2:13-cv-04894-CMR Document 106 Filed 04/01/19 Page 7 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
DAVID BURGOS,                                      :
                                                   : CIVIL ACTION
                              Plaintiff,           : No. 13-4894
                                                   :
       v.                                          :
                                                   :
CITY OF PHILADELPHIA, et al.,                      :
                                                   :
                              Defendants           :
                                                   :

                                CERTIFICATE OF SERVICE

       I hereby certify that on the date below the Defendants the City of Philadelphia, Louis

Giorla, John Delaney, and Michele Farrell’s Motion for Summary Judgment was filed via the

Court’s electronic filing system and is available for downloading.


Date: April 1, 2019                              Respectfully submitted,

                                                  /s/ Andrew F. Pomager
                                                 Andrew F. Pomager
                                                 Assistant City Solicitor
                                                 Pa. Attorney ID No. 324618
                                                 City of Philadelphia Law Department
                                                 1515 Arch Street, 14th Floor
                                                 Philadelphia, PA 19102
                                                 215-683-5446 (phone)
                                                 215-683-5397 (fax)
                                                 andrew.pomager@phila.gov
